Citation Nr: 0018565	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for ptosis 
of the left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1952 to March 
1956 and from May 1956 to July 1972.

This case returns to the Board of Veterans' Appeals (Board) 
from an Order dated in September 1999, by the United States 
Court of Appeals for Veterans Claims (Court).  This appeal 
originates from a decisions dated in 1992 and 1993, by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 1998, the Board denied the 
appellant's claim for a compensable rating for his service-
connected ptosis of the left eye and he appealed that 
decision to the Court.



REMAND

In September 1999, the Court issued an Order which granted 
the Joint Motion For Remand and to Stay Proceedings and 
vacated the December 31st, 1998, decision by the Board.  In 
that Motion, Counsel for the Secretary and Counsel for the 
appellant concluded that a remand was required because the 
Board did not address the appellant's apparent difficulty 
with bright lights and the drooping lid of his left eye, that 
drops below the pupil level with additional squinting, and 
how these statements applied to interference of vision as 
required by Diagnostic Code 6019.  It was further determined 
that the Board's conclusion that the appellant's drooping 
left eyelid, without additional observable abnormality, was 
not considered to be a "deformity" such to rise to the 
level of disfigurement for compensation purposes was 
conclusory in nature and not based on independent medical 
evidence as required by Colvin v. Derwinski, 1 Vet App. 171 
(1991).

In view of the above and in an effort to comply with the 
Court's Order, the Board concludes that additional medical 
development is necessary to address the presence 

of any visual impairment and disfigurement with respect to 
the appellant's service-connected left eye ptosis.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1. The appellant and his representative 
should be advised of their right to 
submit additional argument and/or 
evidence.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The appellant should be scheduled for 
a VA examination by the appropriate 
physician in an effort to determine 
whether there is any visual impairment 
and/or disfigurement due to the 
service-connected left eye ptosis.  
Documentation of the notification to 
the appellant of the examination 
should be associated with the claims 
folder.  The appellant should also be 
notified of the consequences of any 
failure to report for the scheduled 
examination.  All indicated tests 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction 
with the examination.  The examiner's 
report should fully set forth all 
current complaints, pertinent clinical 
findings and diagnoses.  

3. The examiner is requested to 
specifically comment on the presence 
of any visual impairment attributable 
to the left eye ptosis and provide an 
opinion as to whether or not there is 
any disfigurement as a consequence of 
this disorder, particularly with 
respect to any visual impairment 
and/or disfigurement caused by the 
drooping eyelid.  

Upon completion of the above development the RO should again 
adjudicate the appellant's claim for a compensable disability 
evaluation for ptosis of the left eye.  If the claim remains 
denied, the appellant and his representative should be 
provided an appropriate Supplemental Statement of the Case 
and given the opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




